DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 3 recites the phrase “and/or” which renders the claim indefinite because is it unclear if the limitations following “and/or” are to be included in the claims.  It is suggested to delete “and/or” and change to either “and” or “or”.  
Claims 2 and 3 are objected to as being dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Takeo (JP 63-264288).  An English machine translation of Takeo (JP 63-264288) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Takeo teaches a laser cut-and-machined product (Pg 4, cutting a surface-treated steel sheet with a laser beam, Pg 4, Par 4) made from a plated steel plate (Fig 1, steel plate 1, surface protective layer 2, Pg 5, Par 3), a cut face (Fig 2, cut surface 8, Pg 6, Par 1) of the plated steel plate is coated with plating-layer-containing metal of a top surface of the plated steel plate melted and/or evaporated at the time of laser cutting and machining (Pg 5, Par 4, when the metal powder adheres to the cut surface, it melts immediately due to the high temperature of the cut surface…Pg 5, last Par, Pg 6, first Par, thereby allowing the molten metal to spread over the entire surface of the cut surface).
With respect to the limitations of claim 4, Takeo teaches a surface-treated steel plate having a steel plate surface (Fig 1, steel plate 1, surface protective layer 2, Pg 5, Par 3) coated with plating metal (Pg 5, Par 4, metal powder for plating), a cut face is covered with plating-layer-containing metal of the steel plate surface  (Pg 5, Par 4, when the metal powder adheres to the cut surface, it melts immediately due to the high temperature of the cut surface…Pg 5, last Par, Pg 6, first Par, thereby allowing the molten metal to spread over the entire surface of the cut surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being obvious over Takeo (JP 63-264288) as applied to claims 1 and 4, further in view of Evangelista (US 2014/015347)
With respect to the limitations of claims 2 and 3, Takeo discloses a plating melting range is within a thickness range from the cut face.  Takeo discloses the claimed invention but is silent to a plating thickness around an upper edge of the cut face is thinner than a plating thickness at a position away from the cut face; the plating is within a range of 0.27 mm to 0.5 mm.  However, Evangelista discloses a plating thickness (Figs 2, 3, intermediate material layers 16, coating material layers 18, 0027) around an upper edge (weld notches 30, 30’, 0026) of the cut face (side 26, edge 28, 0026) is thinner than a plating thickness at a position away (position indicated by reference numbers 24, 26) from the cut face; the plating is within a range of 0.15 mm (0030, 15 um + 100 um = 0.15 mm) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser cut-and-machined product of Takeo having plating around an upper edge of the cut face silent to the plating thickness with a plating thickness around an upper edge of the cut face is thinner than a plating thickness at a position away from the cut face of Evangelista for the purpose of providing a known plating thickness configuration that removes certain material constituents so that they do not unacceptably contaminate nearby welds (0024).  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser cut-and-machined product of Takeo having a plating melting range silent to the thickness with the plating is within a range of 0.15 mm of Evangelista for the purpose of providing a known plating thickness that ensures durable protection against corrosion. 
Takeo in view of Evangelista discloses the claimed invention except for specifically showing the plating thickness is within a range of 0.27 mm to 0.5 mm.  However, Evangelista discloses changing a plating thickness to be within a thickness is within a range of 0.27 mm to 0.5 mm can be based on the type of application and materials to be employed (0030).  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to modify the laser cut-and-machined product of Takeo in view of Evangelista having a plating melting range thickness with the plating thickness is within a range of 0.27 mm to 0.5 mm for the purpose of adapting the plating thickness based on the type of application and materials to be employed.
Furthermore, Takeo in view of Evangelista discloses the claimed invention except for specifically showing the plating thickness is within a range of 0.27 mm to 0.5 mm.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the plating thickness is within a range of 0.27 mm to 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable plating thickness involves only routine skill in the art (see MPEP 2144.04).
With respect to the limitations of claim 5, Takeo discloses the claimed invention except for an area of the plating-layer-containing metal of the steel plate surface that is covering the cut face is 10% or more of an area of the cut face, or the plating-layer-containing metal of the steel plate surface covers the cut face by an extent of 30% or more of a plate thickness from a top or bottom surface of the surface-treated steel plate.
However, Evangelista discloses changing a plating thickness to be within a specific thickness can be based on the type of application and materials to be employed (0030).  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to modify the surface-treated steel plate of Takeo having a plating covering the cut face with an area of the plating-layer-containing metal of the steel plate surface that is covering the cut face is 10% or more of an area of the cut face, or the plating-layer-containing metal of the steel plate surface covers the cut face by an extent of 30% or more of a plate thickness from a top or bottom surface of the surface-treated steel plate of Evangelista for the purpose of adapting the plating thickness based on the type of application and materials to be employed.
Furthermore, Takeo in view of Evangelista discloses the claimed invention except for specifically showing an area of the plating-layer-containing metal of the steel plate surface that is covering the cut face is 10% or more of an area of the cut face, or the plating-layer-containing metal of the steel plate surface covers the cut face by an extent of 30% or more of a plate thickness from a top or bottom surface of the surface-treated steel plate.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have an area of the plating-layer-containing metal of the steel plate surface that is covering the cut face is 10% or more of an area of the cut face, or the plating-layer-containing metal of the steel plate surface covers the cut face by an extent of 30% or more of a plate thickness from a top or bottom surface of the surface-treated steel plate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable plating thickness involves only routine skill in the art (see MPEP 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/9/2022